6 N.Y.2d 902 (1959)
In the Matter of North American Holding Corp., Respondent,
v.
Harris H. Murdock et al., Constituting the Board of Standards and Appeals of the City of New York, Appellants.
Court of Appeals of the State of New York.
Argued May 20, 1959.
Decided July 8, 1959.
Charles H. Tenney, Corporation Counsel (Alfred Weinstein, Seymour B. Quel and Joseph Entel of counsel), for appellant.
William A. Lamb, Charles Lamb and Loretta A. Conway for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs; no opinion.